DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the Amendment filed on 10/25/2021. Claims 23-42 are pending in the case. Claims 1-22 are cancelled. This Office Action is made final.

Allowable Subject Matter
2.	Claims 23-42 are allowable in regards to prior art rejection: independent claims 23, 32 and 37 are allowable because they are very similar to independent claims 1, 10 and 15 of the allowed parent case 16/240,291, U.S. Patent 10,866,684, and to independent claims 1, 11 and 17 of the allowed parent case 14/423,497, U.S. Patent 10,175,844. Dependent claims 24-31, 33-36 and 38-42 are allowable as depending on allowable independent claims 23, 32 and 37, respectively. At this time, claims 23-42 are not allowed due to the Double Patenting Rejection. Claims 23-42 will be allowable if the Double Patenting rejection is resolved by obtaining a Terminal Disclaimer, as discussed in the next section.

Response to Arguments
3.	Applicant has cancelled claims 1-20, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
Applicant has made no arguments in the Remarks section.

Double Patenting Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 23-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent Application 16/240,291, U.S. Patent 10,866,684, and over claims 1-22 of parent Application 14/423,497, U.S. Patent 10,175,844. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent 10,866,684, and claims 1-22 of U.S. Patent 10,175,844 contain every element of claims 23-42 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of U.S. Patents 10,866,684 and 10,175,844 in the following table: 
Present Application
U.S. Patent 10,866,684
U.S. Patent 10,175,844
23. A system for an interface environment, comprising:
computational equipment including a processor for generating a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge; and
a screen for presenting at least a portion of the data representation that corresponds to a continuous portion of the document; wherein
the computational equipment processes a selection for a selected contextual object of the contextual objects in the data representation, wherein 
the display further presents a plurality of selectable contents defined in the domain specific knowledge for the selected contextual object, wherein
the computational equipment further processes a second selection for one content of the selectable contents, wherein
the display further presents a change of a content of the selected contextual object based on the one content, wherein
the selected contextual object comprises contextual text that corresponds to a text of the document, and wherein
the content of one or more contextual objects comprises one or more hierarchical levels.

1. A system for an interface environment, comprising: 
computational equipment including a processor for generating a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge; and 
a screen for presenting at least a portion of the data representation that corresponds to a continuous portion of the document; 
wherein the computational equipment processes a selection for a selected contextual object of the contextual objects in the data representation, 
wherein the display further presents a plurality of selectable contents defined in the domain specific knowledge for the selected contextual object, 
wherein the computational equipment further processes a second selection for one content of the selectable contents, 
wherein the display further presents a change of a content of the selected contextual object based on the one content, 
wherein the selected contextual object comprises contextual text that corresponds to a text of the document, and 
wherein the content of one or more contextual objects comprises one or more hierarchical levels, and 
wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
1. A system for an interface environment, comprising: 
computational equipment including a processor for generating a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge; 
a screen for presenting at least a portion of the data representation that corresponds to a continuous portion of the document; and 
an input device, wherein the input device receives an input corresponding to a location of the screen proximate to a selected contextual object of the contextual objects in the data representation, 
wherein the display further presents a plurality of selectable contents defined in the domain specific knowledge for the selected contextual object at a location proximate to the location of the input, 
wherein the input device further receives a selection input for selecting one content of the selectable contents, and 
wherein the display further presents a change of a content of the selected contextual object based on the one content, 
wherein the selected contextual object comprises contextual text that corresponds to a text of the document.  
8. The system of claim 1, wherein the content of one or more contextual objects comprises one or more hierarchical levels, and            wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
24. The system of claim 23, further comprising a storage for storing at least one of the document and the contextual objects in a database.
2. The system of claim 1, further comprising a storage for storing at least one of the document and the contextual objects in a database.  
2. The system of claim 1, further comprising a storage for storing at least one of the document and the contextual objects in a database.  
25. The system of claim 24, wherein the storing is activated by a user interaction with one or more buttons displayed on the screen.
3. The system of claim 2, wherein the storing is activated by a user interaction with one or more buttons displayed on the screen.  
3. The system of claim 2, wherein the storing is activated by a user interaction with one or more buttons displayed on the screen.  
26. The system of claim 23, wherein at least one of the contextual objects is unacknowledged, and wherein the unacknowledged contextual object is acknowledged responsive to an input of the user.
4. The system of claim 1, wherein at least one of the contextual objects is unacknowledged, and wherein the unacknowledged contextual object is acknowledged responsive to an input of the user.  
4. The system of claim 1, wherein at least one of the contextual objects is unacknowledged, and wherein the unacknowledged contextual object is acknowledged responsive to an input of the user.  
27. The system of claim 23, wherein the content of the contextual object includes two or more selectable contents defined in and mapped to the domain specific knowledge.
5. The system of claim 1, wherein the content of the contextual object includes two or more selectable contents defined in and mapped to the domain specific knowledge.  
6. The system of claim 1, wherein the content of the contextual object includes two or more selectable contents defined in and mapped to the domain specific knowledge.  
28. The system of claim 23, wherein the content of the context object excludes one or more selectable contents defined in the domain specific knowledge based on the selection of one selectable content defined in and mapped to the domain specific knowledge.
6. The system of claim 1, wherein the content of the context object excludes one or more selectable contents defined in the domain specific knowledge based on the selection of one selectable content defined in and mapped to the domain specific knowledge.  
7. The system of claim 1, wherein the content of the context object excludes one or more selectable contents defined in the domain specific knowledge based on the selection of one selectable content defined in and mapped to the domain specific knowledge.  
29. The system of claim 23, wherein the document further comprises one or more expanded objects describing the domain specific knowledge for at least one contextual object and other related contextual objects.
7. The system of claim 1, wherein the document further comprises one or more expanded objects describing the domain specific knowledge for at least one contextual object and other related contextual objects.  
5. The system of claim 1, wherein the document further comprises one or more expanded objects describing the domain specific knowledge for at least one2 Appl. No. 14/423,497Amdt. Dated August 2, 2018contextual object and other related contextual objects.  
30. The system of claim 24, further comprising a storage for storing at least one of the document and the contextual objects in a database, wherein each unacknowledged contextual object is excluded from the document or the contextual objects stored in the database.
8. The system of claim 2, further comprising a storage for storing at least one of the document and the contextual objects in a database, wherein each unacknowledged contextual object is excluded from the document or the contextual objects stored in the database.  
9. The system of claim 4, further comprising a storage for storing at least one of the document and the contextual objects in a database, wherein each unacknowledged contextual object is excluded from the document or the contextual objects stored in the database.  
31. The system of claim 31, wherein the document or the contextual objects stored in the database are configured to be accessed by one or more external applications.
9. The system of claim 8, wherein the document or the contextual objects stored in the database are configured to be accessed by one or more external applications.
10. The system of claim 2, wherein the document or the contextual objects stored in the database are configured to be accessed by one or more external applications.  
32. A method of presenting and capturing information in an interface environment, comprising:
generating, using computational equipment including a processor, a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge;
presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen;
responsive to an input of for selecting a selected contextual object of the contextual objects in the data representation, presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object;
responsive to a selection input of for selecting one of the selectable contents, changing a content of the selected contextual object and at least one of adding to and removing from the document one or more other contextual objects in accordance with the content of the selected contextual object mapped to a relational definition in the domain specific knowledge for the selected contextual object and the one or more other contextual objects; and
storing at least one of the document and the contextual objects to a database, wherein
the selected contextual object comprises contextual text that corresponds to a text of the document, and wherein
the content of the selected contextual object comprises one or more hierarchical levels.

10. A method of presenting and capturing information in an interface environment, comprising: 
generating, using computational equipment including a processor, a data representation of 3Appl. No. Not Yet AssignedAttorney Docket No. 6933-1-PUS-CONa document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge; 
presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen; 
responsive to an input of for selecting a selected contextual object of the contextual objects in the data representation, 
presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object; 
responsive to a selection input of for selecting one of the selectable contents, 
changing a content of the selected contextual object and at least one of adding to and removing from the document one or more other contextual objects in accordance with the content of the selected contextual object mapped to a relational definition in the domain specific knowledge for the selected contextual object and the one or more other contextual objects; and 
storing at least one of the document and the contextual objects to a database, 
wherein the selected contextual object comprises contextual text that corresponds to a text of the document, and 
wherein the content of the selected contextual object comprises one or more hierarchical levels, and 
wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
11. A method of presenting and capturing information in an interface environment, comprising:         generating, using computational equipment including a processor, a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge;           presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen;           responsive to an input of a user corresponding to a location of the screen proximate to a selected contextual object of the contextual objects in the data representation,           presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object at a location proximate to the location of the selection input;           responsive to a selection input of the user for selecting one of the selectable contents,           changing a content of the selected contextual object and at least one of adding to and removing from the document one or more other contextual objects in accordance with the content of the selected contextual object mapped to a relational definition in the domain specific knowledge for the selected contextual object and the one or more other contextual objects; and            storing at least one of the document and the contextual objects to a database,           wherein the selected contextual object comprises contextual text that corresponds to a text of the document.

8. The system of claim 1, wherein the content of one or more contextual objects comprises one or more hierarchical levels, and            wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
33. The method of claim 32, wherein the selected contextual object is configured to be acknowledged or unacknowledged by a user, and wherein an unacknowledged contextual object is not stored to the database.

11. The method of claim 10, wherein the selected contextual object is configured to be acknowledged or unacknowledged by a user, and wherein an unacknowledged contextual object is not stored to the database.  
12. The method of claim 18, wherein the selected contextual object is configured to be acknowledged or unacknowledged by the user, and wherein an unacknowledged contextual object is not stored to the database.  
34. The method of claim 32, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.

12. The method of claim 10, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.  
14. The method of claim 18, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.  
35. The method of claim 32, wherein the text comprises a phrase.

13. The method of claim 10, wherein the text comprises a phrase.  
15. The method of claim 18, wherein the text comprises a phrase.  
36. The method of claim 32, wherein the document comprises one or more paragraphs.

14. The method of claim 10, wherein the document comprises one or more paragraphs.
16. The method of claim 18, wherein the document comprises one or more paragraphs.
37. A method of presenting and capturing information in an interface environment, comprising:
generating, using computational equipment including a processor, a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge;
presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen;
responsive to an input selecting a selected contextual object of the contextual objects in the data representation, presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object;
responsive to a selection input for selecting one content of the selectable contents, changing a content of the selected contextual object based on the one content; and
storing at least one of the document and the contextual objects to a database, wherein
the selected contextual object comprises contextual text that corresponds to a text of the document, and wherein
the content of the selected contextual object comprises one or more hierarchical levels.

15. A method of presenting and capturing information in an interface environment, comprising: 
generating, using computational equipment including a processor, a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge; 
presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen; 
responsive to an input selecting a selected contextual object of the contextual objects in the data representation, 
presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object; 
responsive to a selection input for selecting one content of the selectable contents, 
changing a content of the selected contextual object based on the one content; and 
storing at least one of the document and the contextual objects to a database, 
wherein the selected contextual object comprises contextual text that corresponds to a text of the document, and 
wherein the content of the selected contextual object comprises one or more hierarchical levels, and 
wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
17. A method of presenting and capturing information in an interface environment, comprising:        generating, using computational equipment including a processor, a data representation of a document for display on a screen, the data representation including a plurality of contextual objects corresponding to information objects within the document, wherein each contextual object is based on a mapping of a definition in a domain specific knowledge;           presenting at least a portion of the data representation that corresponds to a continuous portion of the document on the screen;            responsive to an input of a user corresponding to a location of the screen proximate to a selected contextual object of the contextual objects in the data representation,            presenting a plurality of selectable contents defined in the domain specific knowledge for the contextual object at a location proximate to the location of the selection input;            responsive to a selection input of the user for selecting one content of the selectable contents,            changing a content of the selected contextual object based on the one content; and            storing at least one of the document and the contextual objects to a database,            wherein the selected contextual object comprises contextual text that corresponds to a text of the document. 

8. The system of claim 1, wherein the content of one or more contextual objects comprises one or more hierarchical levels, and            wherein the changed content of one level of the hierarchical levels affects the mapped contents to the domain specific knowledge of one or more other levels of the hierarchical levels.
38. The method of claim 37, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.
16. The method of claim 15, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.         
18. The method of claim 17, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.    
39. The method of claim 37, wherein the document comprises one or more paragraphs.
17. The method of claim 15, wherein the document comprises one or more paragraphs.
19. The method of claim 17, wherein the document comprises one or more paragraphs. 
40. The system of claim 23, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.
18. The system of claim 1, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics.
20. The system of claim 1, wherein the domain specific knowledge comprises knowledge relating to medical diagnostics. 
41. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 32.
19. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 10. 
21. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 11. 
42. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 37.
20. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 15. 
22. A non-transitory computer-readable medium comprising processor executable instructions for performing the method of claim 17. 









Conclusion

5.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 14, 2022